Exhibit 10.2
 
EXECUTIVE CHANGE IN CONTROL AGREEMENT, dated as of November 1, 2007 (the
“Effective Date”), between OLIN CORPORATION, a Virginia corporation (“Olin”),
and [•] (“Executive”).
 
WHEREAS Executive is a key member of Olin’s management;
 
WHEREAS Olin believes that it is in its best interests, as well as those of its
stockholders, to assure the continuity of Executive for a fixed period of time
in the event of an actual or threatened change in control of Olin and whether or
not such change in control is determined by the Board to be in the best interest
of its stockholders; and
 
WHEREAS this Agreement is not intended to alter materially the compensation,
benefits or terms of employment that Executive could reasonably expect in the
absence of a change in control of Olin, but is intended to encourage and reward
Executive’s compliance with the wishes of the Board whatever they may be in the
event that a change in control occurs or is threatened.
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
SECTION 1.  Definitions.  As used in this Agreement:
 
(a)  “Board” means the Board of Directors of Olin.
 
(b)  “Cause” means (i) the willful and continued failure of Executive to
substantially perform Executive’s duties (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness or injury or any
such actual or anticipated failure after the issuance of a notice of Termination
by Executive in respect of any event described in Section 1(e)(ii)); (ii) the
willful engaging by Executive in gross misconduct significantly and demonstrably
financially injurious to Olin; (iii) a willful breach by Executive of Olin’s
Code of Business Conduct; or (iv) willful misconduct by Executive in the course
of Executive’s employment which is a felony or fraud. No act or failure to act
on the part of Executive will be considered “willful” unless done or omitted not
in good faith and without reasonable belief that the action or omission was in
the interests of Olin or not opposed to the interests of Olin and unless the act
or failure to act has not been cured by Executive within 14 days after written
notice to Executive specifying the nature of such violations.  Notwithstanding
the foregoing, Executive shall not be deemed to have been terminated for Cause
without (A) reasonable written notice to Executive setting forth the reasons for
Olin’s intention to terminate for Cause, (B) an opportunity for Executive,
together with Executive’s counsel, to be heard before the Board and (C) delivery
to Executive of a notice of termination from the Board finding that, in the good
faith opinion of 75% of the entire membership of the Board, Executive was guilty
of conduct described above and specifying the particulars thereof in detail.
 

--------------------------------------------------------------------------------


(c)  “Change in Control” means the occurrence of any one of the following
events:
 
(i)  individuals who, on the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided that any person becoming a director subsequent to the
Effective Date, whose election or nomination for election was approved (either
by a specific vote or by approval of the proxy statement of Olin in which such
person is named as a nominee for director, without written objection to such
nomination) by a vote of at least two-thirds of the directors who were, as of
the date of such approval, Incumbent Directors, shall be an Incumbent Director;
provided, however, that no individual initially appointed, elected or nominated
as a director of Olin as a result of an actual or threatened election contest
with respect to directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director;
 
(ii)  any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as such term
is defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Olin representing 20% or more of the combined voting power of
Olin’s then outstanding securities eligible to vote for the election of the
Board (the “Olin Voting Securities”); provided, however, that the event
described in this paragraph (ii) shall not be deemed to be a Change in Control
if such event results from any of the following:  (A) the acquisition of Olin
Voting Securities by Olin or any of its subsidiaries, (B) the acquisition of
Olin Voting Securities by any employee benefit plan (or related trust) sponsored
or maintained by Olin or any of its subsidiaries, (C) the acquisition of Olin
Voting Securities by any underwriter temporarily holding securities pursuant to
an offering of such securities, (D) the acquisition of Olin Voting Securities
pursuant to a Non-Qualifying Transaction (as defined in paragraph (iii)), or
(E) the acquisition of Olin Voting Securities by Executive or any group of
persons including Executive (or any entity controlled by Executive or any group
of persons including Executive);
 
(iii)  the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving (A) Olin or (B) any of its
wholly owned subsidiaries pursuant to which, in the case of this clause (B),
Olin Voting Securities are issued or issuable (any event described in the
immediately preceding clause (A) or (B), a “Reorganization”) or the sale or
other disposition of all or substantially all of the assets of Olin to an entity
that is not an affiliate of Olin (a “Sale”), unless immediately following such
Reorganization or Sale: (1) more than 50% of the total voting power (in respect
of the election of directors, or similar officials in the case of an entity
other than a corporation) of (x) Olin (or, if Olin ceases to exist, the entity
resulting from such Reorganization), or, in the case of a Sale, the entity which
has acquired all or substantially all of the assets of Olin (in either case, the
“Surviving Entity”), or (y) if applicable, the ultimate parent entity that
directly or indirectly has beneficial ownership of more than 50% of the total
voting power (in respect of the election of directors, or similar officials in
the case of an entity other than a corporation) of the Surviving Entity (the
“Parent Entity”), is represented by Olin Voting Securities that were outstanding
immediately prior to such Reorganization or Sale (or, if applicable, is
represented by shares into which such Olin Voting Securities were converted
pursuant to such Reorganization or Sale), (2) no person (other than any employee
benefit plan (or related trust) sponsored or maintained by the Surviving Entity
or the Parent Entity), is or becomes the beneficial owner, directly or
indirectly, of 20% or more of the total voting power (in respect of the election
of directors, or similar officials in the case of an entity other than a
corporation) of the outstanding voting securities of the Parent Entity (or, if
there is no Parent Entity, the Surviving Entity) and (3) at least a majority of
the members of the board of directors (or similar officials in the case of an
entity other than a corporation) of the Parent Entity (or, if there is no Parent
Entity, the Surviving Entity) following the consummation of the Reorganization
or Sale were, at the time of the approval by the Board of the execution of the
initial agreement providing for such Reorganization or Sale, Incumbent Directors
(any Reorganization or Sale which satisfies all of the criteria specified in
(1), (2) and (3) above being deemed to be a “Non-Qualifying Transaction”);
 
2

--------------------------------------------------------------------------------


(iv)  the stockholders of Olin approve a plan of complete liquidation or
dissolution of Olin.
 
Notwithstanding the foregoing, if any person becomes the beneficial owner,
directly or indirectly, of 20% or more of the combined voting power of Olin
Voting Securities solely as a result of the acquisition of Olin Voting
Securities by Olin which reduces the number of Olin Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such person subsequently becomes the
beneficial owner, directly or indirectly, of additional Olin Voting Securities
that increases the percentage of outstanding Olin Voting Securities beneficially
owned by such person, a Change in Control of Olin shall then be deemed to occur.
 
(d)  “Change in Control Severance” means three times the sum of:
 
(i)  twelve months of Executive’s then current monthly salary (without taking
into account any reductions which may have occurred at or after the date of a
Change in Control); plus
 
(ii)  an amount equal to the greater of (A) Executive’s average annual award
actually paid in cash (or, in the event that the award in respect of the
calendar year immediately prior to the year in which the date of Termination
occurs has not yet been paid, the amount of such award that would have been
payable in cash in the year in which the date of Termination occurs had
Executive not incurred a Termination) under Olin’s short-term annual incentive
compensation plans or programs (“ICP”) (including zero if nothing was paid or
deferred but including any portion thereof Executive has elected to defer and,
for the avoidance of doubt, excluding any portion of an annual award that
Executive does not have a right to receive currently in cash) in respect of the
three calendar years immediately preceding the calendar year in which the date
of Termination occurs (or if Executive has not participated in ICP for such
three completed calendar years, the average of any such awards in respect of the
shorter period of years in which Executive was a participant) and (B)
Executive’s then current ICP standard annual award in respect of the year in
which the date of Termination occurs.
 
3

--------------------------------------------------------------------------------


Notwithstanding the foregoing, in the event that an amount is payable to the
Executive under Section 4(a), such amount shall be treated as “executive
severance” for purposes of any Olin benefit plan that takes payments of
“executive severance” into account in determining benefits payable under such
plan.
 
(e)  “Termination” means:
 
(i)  Executive is discharged by Olin, upon or following a Change in Control,
other than for Cause and other than due to Executive’s death or disability
(which will be deemed to occur if Executive becomes eligible to commence
immediate receipt of disability benefits under the terms of Olin’s long-term
disability plan); or
 
(ii)  Executive terminates Executive’s employment in the event that upon or
following a Change in Control:
 
(A)  (1) Olin requires Executive to relocate Executive’s principal place of
employment by more than fifty (50) miles from the location in effect immediately
prior to the Change in Control; provided, however, that an Executive whose
principal place of employment (immediately prior to the required relocation) was
not located at Olin’s corporate headquarters (wherever located) will not have a
basis for Termination if Executive is required to relocate Executive’s principal
place of employment to the location of Olin’s then-current corporate
headquarters or (2) Olin requires Executive to travel on business to a
substantially greater extent than, and inconsistent with, Executive’s travel
requirements prior to the Change in Control (taking into account the number
and/or duration (both with respect to airtime and overall time away from home)
of such travel trips following the Change in Control as compared to a comparable
period prior to the Change in Control);
 
(B)  Olin reduces Executive’s base salary or fails to increase Executive’s base
salary on a basis consistent (as to frequency and amount) with Olin’s salary
system for executive officers as in effect immediately prior to the Change in
Control;
 
4

--------------------------------------------------------------------------------


(C)  Olin fails to continue Executive’s participation in Olin’s benefit plans
(including, without limitation, short-term and long-term cash and stock
incentive compensation) on substantially the same basis, both in terms of
(1) the amount of the benefits provided (other than due to Olin’s or a relevant
operation’s or business unit’s financial or stock price performance provided
such performance is a relevant criterion under such plan) and (2) the level of
Executive’s participation relative to other participants as exists immediately
prior to the Change in Control; provided that, with respect to annual and long
term incentive compensation plans, the basis with which the amount of benefits
and level of participation of Executive shall be compared shall be the average
benefit awarded to Executive under the relevant plan during the three completed
fiscal years immediately preceding the year in which the date of Termination
occurs;
 
(D)  Olin fails to substantially maintain its benefit plans as in effect
immediately prior to the Change in Control, unless arrangements (embodied in an
on-going substitute or alternative plan) are then in effect to provide benefits
that are substantially similar to those in effect immediately prior to the
Change in Control; or
 
(E)  (1) Executive is assigned any duties inconsistent in any adverse respect
with Executive’s position (including status, offices, titles and reporting
lines), authority, duties or responsibilities immediately prior to the Change in
Control or (2) Olin takes any action that results in a diminution in such
position (including status, offices, titles and reporting lines), authority,
duties or responsibilities or in a substantial reduction in any of the resources
available to carry out any of Executive’s authorities, duties or
responsibilities from those resources available immediately prior to the Change
in Control.
 
Notwithstanding anything to the contrary contained herein, Executive will not be
entitled to terminate employment and receive the payments and benefits set forth
in Sections 4 and 5 as the result of the occurrence of any event specified in
the foregoing clause (ii) (each such event, a “Good Reason Event”) unless,
within 90 days following the occurrence of such event, Executive provides
written notice to Olin of the occurrence of such event, which notice sets forth
the exact nature of the event and the conduct required to cure such event.  Olin
will have 30 days from the receipt of such notice within which to cure (such
period, the “Cure Period”).  If, during the Cure Period, such event is remedied,
then Executive will not be permitted to terminate employment and receive the
payments and benefits set forth in Sections 4 and 5 as a result of such Good
Reason Event.  If, at the end of the Cure Period, the Good Reason Event has not
been remedied, Executive will be entitled to terminate employment as a result of
such Good Reason Event during the 45 day period that follows the end of the Cure
Period.  If Executive terminates employment during such 45 day period, so long
as Executive delivered the written notice to Olin of the occurrence of the Good
Reason Event at any time prior to the expiration of this Agreement, for purposes
of the payments, benefits and other entitlements set forth in Sections 4 and 5
of this Agreement, the termination of Executive’s employment pursuant thereto
shall be deemed to be a Termination before the expiration of this Agreement.  If
Executive does not terminate employment during such 45 day period, Executive
will not be permitted to terminate employment and receive the payments and
benefits set forth in Sections 4 and 5 as a result of such Good Reason Event.


5

--------------------------------------------------------------------------------


If (x) Executive’s employment is terminated prior to a Change in Control for
reasons that would have constituted a Termination if they had occurred upon or
following a Change in Control, (y) Executive reasonably demonstrates that such
termination of employment (or event described in clause (ii) above) occurred at
the request of a third party who had indicated an intention or taken steps
reasonably calculated to effect a Change in Control and (z) a Change in Control
involving such third party (or a party competing with such third party to
effectuate a Change in Control) does occur, then for purposes of this Agreement,
the date immediately preceding the date of such termination of employment (or
event described in clause (ii) above) shall be treated as the date of the Change
in Control, except that for purposes of determining the timing of payments and
benefits to Executive, the date of the actual Change in Control shall be treated
as the Executive’s date of termination of employment.  In the event that
Executive’s employment terminates under the circumstances described in clauses
(x), (y) and (z) of the preceding sentence, such termination will be considered
a Termination for purposes of this Agreement, and Executive will be entitled to
receive the payments and benefits described in Sections 4 and 5 of this
Agreement, provided that any such payments and benefits due under Section 4 or 5
shall be reduced by the payments and benefits Executive has already received
pursuant to the Executive Agreement, dated as of November 1, 2007, between
Executive and Olin (the “Executive Agreement”) in respect of Executive’s
termination of employment with Olin, and the remainder of the payments and
benefits payable pursuant to the Executive Agreement shall be forfeited.


 
SECTION 2.  Entire Agreement; Prior Agreements.  This Agreement (together with
the Executive Agreement) sets forth the entire understanding between Executive
and Olin with respect to the subject matter hereof and thereof.  All oral or
written agreements or representations, express or implied, with respect to the
subject matter of this Agreement are set forth in this Agreement and the
Executive Agreement.  All prior agreements, understandings and obligations
(whether written, oral, express or implied) between Executive and Olin with
respect to the subject matter hereof are terminated as of the date hereof
(including, specifically, that certain Executive Agreement, dated November 1,
2002, between Executive and Olin) and are superseded by this Agreement.
 
SECTION 3.  Term; Executive’s Duties.  (a)  This Agreement expires at the close
of business on January 26, 2011, provided that beginning on January 26, 2009 and
on each January 26 thereafter (any such January 26 being referred to herein as a
“Renewal Date”) the term of this Agreement shall be extended for one additional
year unless Olin has provided Executive with written notice at least 90 days in
advance of the immediately succeeding Renewal Date that the term of this
Agreement shall not be so extended; provided, however, that if a Change in
Control has occurred prior to the date on which this Agreement expires, this
Agreement shall not expire prior to three years following the date of the Change
in Control; provided, further, that the expiration of this Agreement will not
affect any of Executive’s rights resulting from a Termination prior to such
expiration. In the event of Executive’s death while employed by Olin, this
Agreement shall terminate and be of no further force or effect on the date of
Executive’s death.  Executive’s death will not affect any of Executive’s rights
resulting from a Termination prior to death.
 
6

--------------------------------------------------------------------------------


(b)  During the period of Executive’s employment by Olin, Executive shall devote
Executive’s full time efforts during normal business hours to Olin’s business
and affairs, except during vacation periods in accordance with Olin’s vacation
policy and periods of illness or incapacity. Nothing in this Agreement will
preclude Executive from devoting reasonable periods required for service as a
director or a member of any organization involving no conflict of interest with
Olin’s interest, provided that no additional position as director or member
shall be accepted by Executive during the period of Executive’s employment with
Olin without its prior consent.
 
SECTION 4.  Change in Control Severance Payment.  (a)  Subject to Section 4(b),
in the event of a Termination occurring before the expiration of this Agreement,
Olin will pay Executive a lump sum in an amount equal to the Change in Control
Severance.  The payment of the Change in Control Severance will be made within
10 days following the date of Termination.
 
(b)  Notwithstanding Section 4(a), if Executive would otherwise have been
required by Olin policy to retire at age 65, then if the date of Executive’s
sixty-fifth birthday falls during the 36-month period following the date of
Termination, the amount payable pursuant to Section 4(a) shall be reduced to the
amount equal to the product of (i) the Change in Control Severance, multiplied
by (ii) a fraction, the numerator of which is the number of days from the date
of Termination through and including the date of Executive’s sixty-fifth
birthday and the denominator of which is 1095.
 
(c)  If on the date of  Termination, Executive is eligible and is receiving
payments under any then existing disability plan of Olin or its subsidiaries and
affiliates, then Executive agrees that all payments under such disability plan
may, and will be, suspended and offset (subject to applicable law) for 36 months
(or, if earlier, until Executive attains age 65, if Executive would otherwise
have been required by Olin policy to retire at age 65) following the date of
Termination.  If, after such period, Executive remains eligible to receive
disability payments, then such payments shall resume in the amounts and in
accordance with the provisions of the applicable disability plan of Olin or its
subsidiaries and affiliates.
 
7

--------------------------------------------------------------------------------


SECTION 5.  Other Benefits.  (a)  If Executive becomes entitled to payment under
Section 4(a) or 4(b), as applicable, then (i) Executive will be treated as if
Executive remained employed for service purposes for 36 months following the
date of Termination.  If the date of Termination is prior to January 1, 2008,
the Executive will receive 36 months of service credit under all Olin qualified
and non-qualified defined benefit pension plans for which Executive was eligible
at the time of Termination.  If the date of Termination is after December 31,
2007, the Executive will receive 36 months of retirement contributions to all
Olin qualified and non-qualified defined contribution plans for which Executive
was eligible at the time of the Termination.  Such contributions shall be based
on the amount of the Executive Severance.  Such service credits or contributions
shall be applied to Olin’s qualified pension plans to the extent permitted under
then applicable law, otherwise such credit shall be applied to Olin’s
non-qualified defined benefit or defined contribution plan, as
appropriate.  Payments under such non-qualified plans shall be due at the times
and in the manner payments are due Executive under Olin’s non-qualified defined
benefit and defined contribution pension plans, it being understood that
Executive shall be permitted to receive payments from Olin’s plans (assuming
Executive otherwise qualifies to receive such payments, is permitted to do so
under the applicable plan terms and elects to do so), during the period that
Executive is receiving payments pursuant to Section 4(a)), and that Executive’s
defined benefit pension benefit will be determined based on Executive’s actual
age at the time Executive’s pension benefit commences; and (ii) for 36 months
from the date of the Termination, Executive (and Executive’s covered dependents)
will continue to enjoy coverage on the same basis as a similarly situated active
employee under all Olin medical, dental, and life insurance plans to the extent
Executive was enjoying such coverage immediately prior to the
Termination.  Except as specifically permitted by Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder as
in effect from time to time (collectively, hereinafter, “Section 409A”), the
coverage provided to Executive during any calendar year will not affect the
coverage to be provided to Executive in any other calendar year.  Executive’s
entitlement to insurance continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 would commence at the end of the period during
which insurance coverage is provided under this Agreement without offset for
coverage provided hereunder.  Executive shall accrue no vacation during the 36
months following the date of Termination but shall be entitled to payment for
accrued and unused vacation for the calendar year in which the Termination
occurs. If Executive receives the Change in Control Severance (including the
amount referred to in Section 1(d)(ii)), Executive shall not be entitled to an
ICP award for the calendar year of Termination if Termination occurs during the
first calendar quarter.  Even if Executive receives the Change in Control
Severance (including the amount referred to in Section 1(d)(ii)), if Termination
occurs during or after the second calendar quarter, Executive shall be entitled
to a prorated ICP award for the calendar year of Termination which shall be
determined by multiplying Executive’s then current ICP standard annual award by
a fraction, the numerator of which is the number of weeks in the calendar year
prior to the Termination and the denominator of which is 52.  Executive shall
accrue no ICP award following the date of Termination.  The accrued vacation pay
and ICP award, if any, shall be paid in a lump sum when the Change in Control
Severance is paid.
 
(b)  Notwithstanding the foregoing Section 5(a), no such service credit or
insurance coverage will be afforded by this Agreement with respect to any period
after Executive’s sixty-fifth birthday, if Executive would otherwise have been
required by Olin policy to retire at age 65.
 
8

--------------------------------------------------------------------------------


(c)  In the event of a Termination, Executive will be entitled at Olin’s expense
to outplacement counseling and associated services in accordance with Olin’s
customary practice at the time or, if more favorable to Executive, in accordance
with such practice immediately prior to the Change in Control, with respect to
its senior executives who have been terminated other than for Cause.  It is
understood that the counseling and services contemplated by this Section 5(c)
are intended to facilitate the obtaining by Executive of other employment
following a Termination, and payments or benefits by Olin in lieu thereof will
not be available to Executive.  The outplacement services will be provided for a
period of 12 months beginning within 10 days following the date of Termination.
 
(d)  If Executive becomes entitled to the payment under Section 4(a), then at
the end of the period for insurance coverage provided in accordance with Section
5(a), if Executive at such time has satisfied the eligibility requirements to
participate in Olin’s post-retirement medical and dental plan, Executive shall
be entitled to continue in Olin’s medical and dental coverage (including
dependent coverage) on terms and conditions no less favorable to Executive as in
effect prior to the Change in Control for Executive until Executive reaches age
65; provided, that if Executive obtains other employment which offers medical or
dental coverage to Executive and Executive’s dependents, Executive shall enroll
in such medical or dental coverage, as the case may be, and the corresponding
coverage provided to Executive hereunder shall be secondary coverage to the
coverage provided by Executive’s new employer so long as such employer provides
Executive with such coverage; provided further that except as specifically
permitted by Section 409A, the coverage provided to Executive during any
calendar year will not affect the coverage to be provided to Executive in any
other calendar year.
 
(e)  If there is a Change in Control, Olin shall not reduce or diminish the
insurance coverage or benefits which are provided to Executive under Section
5(a) or 5(d) during the period Executive is entitled to such coverage; provided
Executive makes the premium payments required by active employees generally for
such coverage, if any, under the terms and conditions of coverage applicable to
Executive.
 
SECTION 6.  Participation in Change in Control; Section 4999 of Internal Revenue
Code.  (a)  In the event that Executive participates or agrees to participate by
loan or equity investment (other than through ownership of less than 1% of
publicly traded securities of another company) in a transaction (referred to in
this Section 6(a) as an “acquisition”) which would result in an event described
in Section 1(c)(i) or (ii), Executive must promptly disclose such participation
or agreement to Olin. If Executive so participates or agrees to participate, no
payments due under this Agreement or by virtue of any Change in Control
provisions contained in any compensation or benefit plan of Olin will be paid to
Executive until the acquiring group in which Executive participates or agrees to
participate has completed the acquisition. In the event Executive so
participates or agrees to participate and fails to disclose Executive’s
participation or agreement, Executive will not be entitled to any payments under
this Agreement or by virtue of Change in Control provisions in any Olin
compensation or benefit plan, notwithstanding any of the terms hereof or
thereof.
 
9

--------------------------------------------------------------------------------


(b)  (i)  Anything in this Agreement to the contrary notwithstanding and except
as set forth below, in the event it shall be determined that any Payment would
be subject to the Excise Tax, then Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by Executive of all taxes (and any interest or penalties imposed with
respect to such taxes), including, without limitation, any income and employment
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.  Olin’s
obligation to make Gross-Up Payments under this Section 6 shall not be
conditioned upon Executive’s termination of employment.
 
(ii)  Subject to the provisions of Section 6(b)(iii), all determinations
required to be made under this Section 6(b), including whether and when a
Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
KPMG LLP or such other nationally recognized certified public accounting firm as
may be designated by Executive (the “Accounting Firm”).  The Accounting Firm
shall provide detailed supporting calculations both to Olin and Executive within
15 business days of the receipt of notice from Executive that there has been a
Payment or such earlier time as is requested by Olin.  The Accounting Firm shall
not determine that no Excise Tax is payable by Executive unless it delivers to
Executive a written opinion that failure to report the Excise Tax on Executive’s
applicable federal income tax return would not result in the imposition of a
negligence or similar penalty.  All fees and expenses of the Accounting Firm
shall be borne solely by Olin.  Any Gross-Up Payment, as determined pursuant to
this Section 6(b), shall be paid by Olin to Executive within 5 days of the
receipt of the Accounting Firm’s determination and in no event shall such date
be later than the last day of the calendar year after the calendar year in which
the applicable Excise Tax is paid.  Any determination by the Accounting Firm
shall be binding upon Olin and Executive.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments that
will not have been made by Olin should have been made (the “Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
Olin exhausts its remedies pursuant to Section 6(b)(iii) and Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine that amount of the Underpayment that has occurred and any such
Underpayment shall be paid by Olin to or for the benefit of Executive within 5
days of receipt of the Accounting Firm’s determination.
 
(iii)  Executive shall notify Olin in writing of any claims by the Internal
Revenue Service that, if successful, would require the payment by Olin of the
Gross-Up Payment.  Such notification shall be given as soon as practicable but
not later than 30 days after Executive actually receives notice in writing of
such claim and shall apprise Olin of the nature of such claim and the date on
which such claim is requested to be paid; provided, however, that the failure of
Executive to notify Olin of such claim (or to provide any required information
with respect thereto) shall not affect any rights granted to Executive under
this Section 6(b) except to the extent that Olin is materially prejudiced in the
defense of such claim as a direct result of such failure.  Executive shall not
pay such claim prior to the expiration of the 30-day period following the date
on which Executive gives such notice to Olin (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due).  If Olin
notifies Executive in writing prior to the expiration of such period that Olin
desires to contest such claim, Executive shall:
 
10

--------------------------------------------------------------------------------


(A)  give Olin any information reasonably requested by Olin relating to such
claim;
 
(B)  take such action in connection with contesting such claim as Olin shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
selected by Olin and reasonably acceptable to Executive;
 
(C)  cooperate with Olin in good faith in order to effectively contest such
claim; and
 
(D)  permit Olin to participate in any proceedings relating to such claim;
 
provided, however, that Olin shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest, and shall indemnify and hold Executive harmless, on an after-tax basis,
for any Excise Tax or income or employment tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this
Section 6(b)(iii), Olin shall control all proceedings taken in connection with
such contest, and, at its sole discretion, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as Olin
shall determine; provided, however, that, if Olin directs Executive to pay such
claim and sue for a refund, Olin shall advance the amount of such payment to
Executive, on an interest-free basis, and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties) imposed with respect to such advance or with respect to
any imputed income in connection with such advance; and provided, further, that
any extension of the statute of limitations relating to payment of taxes for the
taxable year of Executive with respect to which such contested amount is claimed
to be due is limited solely to such contested amount.  Furthermore, Olin’s
control of the contest shall be limited to issues with respect to which the
Gross-Up Payment would be payable hereunder, and Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
 
11

--------------------------------------------------------------------------------


(iv)  If, after the receipt by Executive of an amount advanced by Olin pursuant
to Section 6(b)(iii), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to Olin’s complying with the
requirements of Section 6(b)(iii)) promptly pay to Olin the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after the receipt by Executive of an amount advanced
by Olin pursuant to Section 6(b)(iii), a determination is made that Executive
shall not be entitled to any refund with respect to such claim, and Olin does
not notify Executive in writing of its intent to contest such denial of refund
prior to the expiration of 30 days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.
 
(v)  Notwithstanding any other provision of this Section 6(b), Olin may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of Executive, all or any
portion of the Gross-Up Payment, and Executive hereby consents to such
withholding.
 
(c)  For purposes of this Section 6:
 
(i)  “Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.
 
(ii)  “Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
Executive, whether paid or payable pursuant to this Agreement or otherwise.
 
SECTION 7.  Successors; Binding Agreement.  (a)  Olin will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of Olin, by agreement, in
form and substance satisfactory to Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that Olin would
be required to perform if no such succession had taken place.  Failure of Olin
to obtain such assumption and agreement prior to the effectiveness of any such
succession will be a breach of this Agreement and entitle Executive to
compensation from Olin in the same amount and on the same terms as Executive
would be entitled to hereunder had a Termination occurred on the succession
date.  As used in this Agreement, “Olin” means Olin as defined in the preamble
to this Agreement and any successor to its business or assets which executes and
delivers the agreement provided for in this Section 7 or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law or
otherwise.
 
(b)  This Agreement shall be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
12

--------------------------------------------------------------------------------


SECTION 8.  Notices.  For the purpose of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 


If to Executive:
[•]




 
If to Olin:
 


 
Olin Corporation
 
190 Carondelet Plaza
 
Suite 1530
 
Clayton, MO 63105-3443
 
Attention: Corporate Secretary
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
SECTION 9.  Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Virginia (without giving effect to its principles of conflicts of law).
 
SECTION 10.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same Agreement.
 
SECTION 11.  No Mitigation.  Executive will not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor shall any compensation received by Executive from a third
party reduce such payment except as explicitly provided in this
Agreement.  Except as may otherwise be expressly provided herein, nothing in
this Agreement will be deemed to reduce or limit the rights which Executive may
have under any employee benefit plan, policy or arrangement of Olin and its
subsidiaries and affiliates.  Except as expressly provided in this Agreement and
subject to Section 17(b), payments made pursuant to this Agreement shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim which
Olin and its subsidiaries and affiliates may have against Executive.
 
SECTION 12.  Withholding of Taxes.  Olin may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.
 
SECTION 13.  Non-assignability.  This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder, except as
provided in Section 7 above.  Without limiting the foregoing, Executive’s right
to receive payments hereunder shall not be assignable or transferable, whether
by pledge, creation of a security interest or otherwise, other than a transfer
by will or by the laws of descent or distribution, and, in the event of any
attempted assignment or transfer by Executive contrary to this Section 13, Olin
shall have no liability to pay any amount so attempted to be assigned or
transferred.
 
13

--------------------------------------------------------------------------------


SECTION 14.  No Employment Right.  This Agreement shall not be deemed to confer
on Executive a right to continued employment with Olin.
 
SECTION 15.  Disputes/Arbitration.  (a)  Any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration at Olin’s corporate headquarters in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of Executive’s right to
be paid during the pendency of any dispute or controversy arising under or in
connection with this Agreement.
 
(b)  Olin shall pay all reasonable legal fees and expenses, as they become due,
which Executive may incur prior to the third anniversary of the expiration of
this Agreement to enforce this Agreement through arbitration or otherwise unless
the arbitrator determines that Executive had no reasonable basis for Executive’s
claim. Should Olin dispute the entitlement of Executive to such fees and
expenses, the burden of proof shall be on Olin to establish that Executive had
no reasonable basis for Executive’s claim.  All reimbursable expenses shall be
reimbursed to Executive as promptly as practicable and in any event not later
than the last day of the calendar year after the calendar year in which the
expenses are incurred, and the amount of expenses eligible for reimbursement
during any calendar year will not affect the amount of expenses eligible for
reimbursement in any other calendar year.
 
(c)  If any payment which is due to Executive hereunder has not been paid within
ten (10) days of the date on which such payment was due, Executive shall be
entitled to receive interest thereon from the due date until paid at an annual
rate of interest equal to the Prime Rate reported in the Wall Street Journal,
Northeast Edition, on the last business day of the month preceding the due date,
compounded annually.
 
SECTION 16.  Miscellaneous.  (a)   Except as specifically provided in
Section 17(d), no provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by Executive and Olin.  No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
 
14

--------------------------------------------------------------------------------


(b)  The invalidity or unenforceability of any provisions of this Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement, which shall remain in full force and effect to the fullest extent
permitted by law.
 
(c)  Executive may not cumulate the benefits provided under this Agreement with
any severance or similar benefits (“Other Severance Benefits”) that Executive
may be entitled to by agreement with Olin (including, without limitation,
pursuant to the Executive Agreement or any other employment, severance or
termination agreement, plan, arrangement or policy) or under applicable law in
connection with the termination of Executive’s employment.  Subject to
Section 17(b), to the extent that Executive receives any Other Severance
Benefits, then the payments and benefits payable hereunder to Executive shall be
reduced by a like amount.  To the extent Olin is required to provide payments or
benefits to Executive under the Worker Adjustment and Retraining Notification
Act (or any state, local or foreign law relating to severance or dismissal
benefits), the benefits payable hereunder shall be first applied to satisfy such
obligation.
 
SECTION 17.  Section 409A.  (a)  It is intended that the provisions of this
Agreement comply with Section 409A, and all provisions of this Agreement shall
be construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.
 
(b)  Neither Executive nor any of Executive’s creditors or beneficiaries shall
have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement or under any other plan, policy,
arrangement or agreement of or with Olin or any of its affiliates (this
Agreement and such other plans, policies, arrangements and agreements, the “Olin
Plans”) to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment.  Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to
Executive or for Executive’s benefit under any Olin Plan may not be reduced by,
or offset against, any amount owing by Executive to Olin or any of its
affiliates.
 
(c)  If, at the time of Executive’s separation from service (within the meaning
of Section 409A), (i) Executive shall be a specified employee (within the
meaning of Section 409A and using the identification methodology selected by
Olin from time to time) and (ii) Olin shall make a good faith determination that
an amount payable under an Olin Plan constitutes deferred compensation (within
the meaning of Section 409A) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A in order to avoid
taxes or penalties under Section 409A, then Olin (or its affiliate, as
applicable) shall not pay such amount on the otherwise scheduled payment date
but shall instead accumulate such amount and pay it, without interest, on the
first business day after such six-month period.
 
15

--------------------------------------------------------------------------------


(d)  Notwithstanding any provision of this Agreement or any Olin Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, Olin reserves the right to make amendments to this Agreement and
any Olin Plan as Olin deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A.  In any case, except as specifically
provided in Section 6(b), Executive is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on Executive or for
Executive’s account in connection with any Olin Plan (including any taxes and
penalties under Section 409A), and neither Olin nor any affiliate shall have any
obligation to indemnify or otherwise hold Executive harmless from any or all of
such taxes or penalties.
 
[remainder of this page intentionally left blank]
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.
 
OLIN CORPORATION
 


 


 
______________________________
 


 


 
_________________________
 


 


 
16

--------------------------------------------------------------------------------

 